      Case 1:19-cv-00021-VSB-BCM Document 224 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    07/14/2020
DISH NETWORK L.L.C., et al.,
            Plaintiffs,
                                                    19-CV-0021 (VSB) (BCM)
-against-
                                                    ORDER
ASIA TV USA LTD., et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

         In accordance with the parties' stipulation (Dkt. No. 223), it is hereby ORDERED that the
parties' discovery deadlines are extended as follows:

       1. Written Discovery. Interrogatories shall be served no later than September 14, 2020.
          Requests for admissions shall be served no later than December 13, 2020.

       2. Fact Discovery. All remaining fact discovery, including depositions, shall be
          completed by January 13, 2021.

       3. Expert Discovery. All expert discovery, including disclosures, reports, production of
          underlying documents, and depositions shall be completed by March 15, 2021

       4. Post-Discovery Conference. The post-discovery conference scheduled for September
          24, 2020, before Judge Broderick is ADJOURNED to March 22, 2021, at 10:30
          a.m., before Judge Broderick.

      No further extensions of the parties' discovery deadlines will be granted absent
compelling circumstances.

Dated: New York, New York
       July 14, 2020
                                             SO ORDERED.




                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
